Citation Nr: 0617680	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-36 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from December 1940 to October 1945.


FINDINGS OF FACT

1.  The record reflects that the veteran died in September of 
2003, and that at the time of his death, the veteran was 
service connected for post-traumatic stress disorder (PTSD), 
rated as 100 percent disabling, asthmatic bronchitis, rated 
as 30 percent disabling, injury to Muscle Group (MG) II of 
the left shoulder, rated as 20 percent disabling, injury to 
MG XV of the left thigh, rated as 10 percent disabling, 
injury to MG XV of the right thigh, rated as 10 percent 
disabling, and appendectomy, rated as noncompensable.

2.  The death certificate lists congestive heart failure 
(CHF) as the immediate cause of death.

3.  September and October 2004 medical opinions opine that 
the veteran's PTSD significantly contributed to his death, 
and a November 2004 medical opinion opined that the veteran's 
chronic bronchitis significantly contributed to his heart 
failure and death.

4.  The CHF implicated in the veteran's death has been 
etiologically related to the veteran's service-connected PTSD 
and asthmatic bronchitis.

5.  The death of the veteran was causally related to service-
connected disability.



CONCLUSION OF LAW

The veteran's service-connected PTSD and asthmatic bronchitis 
contributed substantially and materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been sufficiently developed pursuant to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA), and that as a 
result of the Board decision to grant the benefits sought, 
any lack of notice and/or development under the VCAA cannot 
be considered prejudicial to the appellant, and remand for 
such notice and/or development would be an unnecessary use of 
Department of Veterans Affairs (VA) time and resources.

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
the veteran's death.  38 C.F.R. § 3.312(a) (2005).  For a 
service-connected disability to be the principle cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2005).

For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or 
materially, and combined to cause death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(c)(1) (2005).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  "Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death."  38 C.F.R. § 3.312(c)(3) (2005).  

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2) (2005).  "There are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(4) (2005).

The record reflects that the veteran died in September 2003, 
and that at the time of his death, the veteran was service 
connected for PTSD, rated as 100 percent disabling, asthmatic 
bronchitis, rated as 30 percent disabling, injury to MG II of 
the left shoulder, rated as 20 percent disabling, injury to 
MG XV of the left thigh, rated as 10 percent disabling, 
injury to MG XV of the right thigh, rated as 10 percent 
disabling, and appendectomy, rated as noncompensable.

The record also reflects that the veteran's death certificate 
lists CHF as the immediate cause of death.

The key issue in the case is whether the veteran's service 
connected PTSD and asthmatic bronchitis were in any way 
responsible for his death.

As noted above, the death certificate indicates that CHF was 
the immediate cause of the death of the veteran. 

In addition, the record contains September and October 2004 
medical opinions that opine that the veteran's PTSD 
significantly contributed to his death, and a November 2004 
medical opinion that opined that the veteran's chronic 
bronchitis significantly contributed to his heart failure and 
death.  The Board further notes that there is no medical 
opinion evidence that contradicts the above-noted opinions.  
The Board additionally observes that while the regional 
office (RO) has articulated various reasons why the above-
noted opinions are deficient or should otherwise be 
discounted, once medical opinions linked the cause of death 
to service-connected disability, only contrary competent 
evidence could supply a basis to deny the claim.  

Thus, in view of the provisions of 38 C.F.R. § 3.310(a) 
(2005), and resolving all reasonable doubt in the appellant's 
favor, the Board finds that the medical evidence is 
sufficient to demonstrate that the veteran's death which was 
the result of CHF was associated with his service-connected 
PTSD and asthmatic bronchitis, as there is no medical 
evidence on point to the contrary.  


ORDER

The claim for service connection for cause of death is 
granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


